 COURTYARD MANOR OF LIVONIA
 7Courtyard Manor of Livonia 
and
 Local 79, Service 
Employees International Union, AFLŒCIO.  
Cases 7ŒCAŒ46452 and 7ŒCAŒ46673 
January 20, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the consolidated complaint.  Upon charges 

and amended charges filed by the Union between July 28 
and October 22, 2003, the General Counsel issued a con-
solidated complaint on No
vember 7, 2003, against 
Courtyard Manor of Livonia, the Respondent, alleging 

that it has violated Section 8(a)(1) and (3) of the Act.  

The Respondent failed to file an answer.
1On December 16, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On De-

cember 17, 2003, the Board i
ssued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 
therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 

shown.  In addition, the consolidated complaint affirma-
tively stated that unless an answer was filed by Novem-
ber 21, 2003, all the allegations in the consolidated com-
plaint would be considered admitted.  Further, the undis-
puted allegations in the General Counsel™s motion dis-

close that the Region, by letter dated November 28, 
2003, notified the Respondent 
that unless an answer was 
received by December 5, 2003, a motion for default 
judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer,
2 we grant the General Coun-
sel™s Motion for Default Judgment. 
                                                          
                                                                                             
1 The original complaint in Case 7ŒCAŒ46452 issued on October 24, 
2003.  According to the uncontrovert
ed allegations in the General 
Counsel™s motion, the Respondent did not file an answer to that com-
plaint either. 2 Copies of the consolidated complaint and the November 28 letter 
were served on the Respondent by both certified and regular mail.  The 

copies sent by certified mail were returned marked ﬁrefusedﬂ or ﬁre-

fused to sign.ﬂ  The copies sent by regular mail were not returned.  It is 
well settled that a respondent™s failure 
or refusal to claim certified mail 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, a corporation 
with an office and facility in Livonia, Michigan, has been 
engaged in the operation of an assisted living facility for 
the elderly, specializing in residents suffering from Alz-

heimer™s disease and dementia.  During the 12 months 
preceding the filing of the charge in Case 7ŒCAŒ46452, 
the Respondent, in conducting its operations, derived 

gross revenues in excess of $100,000, and purchased and 
received at its Livonia facility natural gas valued in ex-
cess of $10,000 from CMS Energy Corp., 80 percent of 
which was received by CMS Energy Corp. directly from 
points outside the State of Michigan. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that Local
 79, Service Employees In-
ternational Union, AFLŒCIO, the Union, is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their names and have 
been supervisors of the Respondent within the meaning 

of Section 2(11) of the Act and agents of the Respondent 
within the meaning of Section 2(13) of the Act: 
 Robin Chandok Executive Director 
Sharon Clontz Director of Operations 
Julie Bell Human Resource/Payroll Man-
ager 
Bonnie Govan Day Shift Supervisor-Direct 
Care  At all material times, the Respondent has maintained 
an employee manual that contains at pages 9 and 13, in 

pertinent part, the following overly broad rules: 
 CONFIDENTIALITY 
ﬁConfidential information i.e. pay rates, benefits, 
etc., about staff persons is not to be discussed . . . 
You are obligated to hold all information about 
Courtyard Manor in the 
strictest confidence.ﬂ 
 SOLICITATION 
ﬁ . . . employees are not to solicit or distribute lit-
erature.ﬂ 
 or to provide for recei
ving appropriate service cannot serve to defeat 
the purposes of the Act. See 
I.C.E. Electric, Inc.
, 339 NLRB 247 
(2004), and cases cited there.  Further, the failure of the Postal Service 
to return documents sent by regular mail indicates actual receipt.  Id. 
341 NLRB No. 4 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 8  About July 28, 2003, the Respondent terminated its 
employees Andrea Walker and Sheila Webb.  The Re-
spondent engaged in this conduct because the named 

employees joined and assisted the Union and to discour-
age employees from engaging in these and other pro-
tected concerted activities. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been interfering with
, restraining, and coercing 
employees in the exercise of
 the rights guaranteed in 
Section 7 of the Act, in violation of Section 8(a)(1) of the 

Act.  In addition, by terminating employees Andrea 
Walker and Sheila Webb, the Respondent has been dis-
criminating in regard to the hire or tenure or terms or 

conditions of employment of its employees, thereby dis-
couraging membership in a labor organization, in viola-
tion of Section 8(a)(3) of the Act.  The Respondent™s 
unfair labor practices affect
 commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
by maintaining overly broad confidentiality and no-

solicitation/distribution rules in its employee manual, we 
shall order the Respondent to rescind those rules, remove 
them from its employee manual, and advise employees in 
writing that the rules are no longer being maintained.   
In addition, having found that the Respondent has vio-
lated Section 8(a)(3) and (1) by terminating employees 
Andrea Walker and Sheila Webb, we shall order the Re-
spondent to offer the discriminatees full reinstatement to 

their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed, and to make them whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against them.  Backpay shall be computed in accor-
dance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Re-tarded
, 283 NLRB 1173 (1987).  The Respondent shall 
also be required to expunge from its files any and all 
references to the unlawful terminations, and to notify 
Andrea Walker and Sheila Webb in writing that this has 

been done and that the terminations will not be used 
against them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Courtyard Manor of Livonia, Livonia, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Maintaining overly broad rules that limit employ-
ees™ right to discuss their wages and working conditions.   
(b) Maintaining overly broad rules that prohibit em-
ployees from soliciting or distributing literature in non-

work areas and during nonworktime.  
(c) Terminating or otherwise discriminating against 
employees because they join 
or assist Local 79, Service 
Employees International Union, AFLŒCIO, or any other 

labor organization, and to discourage employees from 

engaging in these and other protected concerted activi-
ties. (d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the overly broad confidentiality and no so-
licitation/distribution rules, remove them from its em-
ployee manual, and advise employees in writing that the 
rules are no longer being maintained.   
(b) Within 14 days from the date of this Order, offer 
Andrea Walker and Sheila Webb full reinstatement to 

their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 

seniority or other rights and privileges previously en-
joyed. 
(c) Make whole Andrea Walker and Sheila Webb for 
any loss of earnings and other benefits suffered as a re-
sult of their unlawful terminations, with interest, in the 

manner set forth in the remedy section of this decision.  
(d) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful ter-

minations of Andrea Walker and Sheila Webb, and 
within 3 days thereafter, notif
y them in writing that this 
has been done, and that the unlawful terminations will 
not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
 COURTYARD MANOR OF LIVONIA
 9(f) Within 14 days after service by the Region, post at 
its facility in Livonia, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
3 Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 28, 2003. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-

ply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT maintain overly broad rules that limit 
employees™ right to discuss their wages and working 
conditions.   
WE WILL NOT maintain overly broad rules that prohibit 
employees from soliciting or distributing literature in 

nonwork areas and during nonworktime.  
WE WILL NOT terminate or otherwise discriminate 
against employees because they
 join or assist Local 79, 
Service Employees International Union, AFLŒCIO, or 
any other labor organization, and to discourage employ-
ees from engaging in these and other protected concerted 

activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind our overly broad confidentiality and 
no solicitation/distribution rules, remove them from our 

employee manual, and advise employees in writing that 
the rules are no longer being maintained.   
WE WILL, within 14 days from the date of the Board™s 
Order, offer Andrea Walker and Sheila Webb full rein-

statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 

prejudice to their seniority or other rights and privileges 
previously enjoyed. 
WE WILL make whole Andrea Walker and Sheila Webb 
for any loss of earnings and other benefits suffered as a 
result of their unlawful terminations, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful terminations of Andrea Walker and Sheila 

Webb, and 
WE WILL, within 3 days thereafter, notify them 
in writing that this has been done, and that the unlawful 

terminations will not be used against them in any way. 
 COURTYARD MANOR OF LIVONIA
  